Citation Nr: 0403858	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a seizure disorder. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for tinea versicolor (skin disability).


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and brother




ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The rating decision of 
February 2002 denied service connection for tinnitus, 
bilateral hearing loss, a seizure disorder, and tinea 
versicolor (skin disorder).  In the September 2002 rating 
decision, the RO granted service connection for tinea 
versicolor, and assigned an initial evaluation of 10 percent, 
effective February 28, 2001.  The veteran perfected a timely 
appeal of these determinations to the Board.

In March 2003, the Board remanded this case in light of the 
veteran's outstanding request for a Board hearing, which was 
conducted in June 2003.  At the June 2003 hearing, the 
veteran, his spouse and his brother offered testimony before 
the undersigned Veteran's Law Judge (formerly known as a 
member of the Board) at the local VA office.

As the appeal regarding the evaluation of the tinea 
versicolor involves an original claim, the Board has framed 
the issue as shown on the title page.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  The veteran's tinnitus had its onset during service.

2.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking a higher 
rating for his skin disability, nor the revised criteria, 
currently in effect, are more favorable to the veteran's 
claim.

3.  The veteran's service-connected skin disability is 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  However, neither extensive 
exfoliation nor systemic or nervous manifestations are shown, 
and the disability is not exceptionally repugnant.

4.  The veteran's service-connected skin disability extends 
over an area of between 20 and 40 percent of the entire body 
or between 20 and 40 percent of exposed areas affected; or 
has required systematic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
week or more, but not constantly, during the past twelve-
month period.  However, the veteran's service-connected right 
foot skin disability does not extend over an area of more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas; and has not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for a 30 percent evaluation for skin 
disability have been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7806 (2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims of service 
connection for tinnitus and for an increased rating for tinea 
versicolor, and that the requirements of the VCAA have been 
satisfied.

In May 2001 and August 2002, the veteran was provided with 
fee basis examinations to determine the nature and extent of 
his tinnitus and his skin condition, respectively, and to 
obtain opinions as to the etiology of his tinnitus and the 
current severity of his tinea versicolor.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  He has been provided with 
two statements of the case that discusses the pertinent 
evidence, and the laws and regulations related to the claims, 
and essentially notify him of the evidence needed to prevail 
on his claims.  In a June 2001 RO letter and during the June 
2003 Board hearing, VA notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  By way of the 
aforementioned documents, the veteran was specifically 
informed of the cumulative evidence of record, as well as 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for, and in light of this 
decision, in which the Board grants the veteran's claims to 
service connection for tinnitus and to an increased rating 
for his skin condition, the veteran is not prejudiced by the 
Board's review of these claims on the basis of the current 
record.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
The Board will therefore proceed with the consideration of 
this case.  

2.  Entitlement to service connection for tinnitus.

The veteran asserts that service connection is warranted for 
tinnitus the on the basis that the disability was either 
incurred in or aggravated by service.  In doing so, the 
veteran emphasizes that he was exposed to significant in-
service acoustic trauma while serving aboard the U.S.S. 
Enterprise.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's 
tinnitus.  The veteran testified that he was exposed to 
"extremely noisy" machinery and screw sounds while serving 
on board ship above the engine room of the U.S.S. Enterprise.  
The veteran maintains that he has had symptoms of this 
condition continuously since that time.  In this regard, the 
Board notes that in Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002), the United States Court of Appeals for 
Veterans Claims (Court) recently held that the veteran is 
competent to report that he has experienced a continuity of 
symptomatology.  

In May 2001, the veteran was given a fee basis examination in 
order to determine the nature and extent of his tinnitus and 
to obtain an opinion as to the etiology of this disability.  
The examiner noted the veteran's history in the Navy, 
including his exposure to high levels of noise while serving 
on board ship in a duty station above the ship's propellers.  
The examiner stated that the veteran reported that his 
tinnitus began during this time and continued to worsen in 
service and after his discharge.  After testing, the examiner 
found that the veteran had bilateral ringing tinnitus and 
stated that it was his opinion that the conditions described 
by the veteran are as likely as not to have caused the onset 
of his tinnitus.  The Board notes that this is the only 
competent medical evidence that addresses this question.  In 
light of the foregoing, and in the absence of any 
contradictory medical opinion, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for tinnitus.  

3.  Entitlement to a disability rating in excess of 10 
percent for tinea versicolor.

In September 2002, the RO granted service connection for 
tinea versicolor, and assigned a 10 percent rating for this 
condition under Diagnostic Code 7806, effective February 28, 
2001. 

In April 2001, the veteran was evaluated by a VA physician 
for his skin condition.  A shave biopsy of the skin was taken 
and sent to the Armed Forces Institute of Pathology for 
evaluation and diagnosed as "Superficial and deep 
perivascular and peri-adnexal lymphocytic dermatitis with 
interface changes, vacuolar type, suggestive of lupus 
erythematosus."

In August 2002, the veteran was afforded a fee basis 
examination to determine the nature and extent of his skin 
condition and to obtain opinions as to the etiology of this 
disability.  At the outset of the report, the examiner noted 
that the veteran's history of having had a red flaky rash 
since service.  The veteran complained that he had tried 
multiple treatments and creams, sunblock and pills, but that 
no adequate treatment has been found.  The veteran reported 
that flares occur after exposure to the sun and last one to 
two weeks and include itching, crusting and flaking.  The 
veteran stated that the itching was almost constant.  The 
examination revealed that the veteran's skin disability 
affected areas that included his face, neck, upper back, 
upper chest and arms, and head.  After noting the previous 
diagnosis based on the skin biopsy that was done of the 
veteran's left lateral neck in April 2001, the examiner 
clarified the veteran's diagnosis, which he reported was 
tinea versicolor, and found that at the time of the 
examination, the veteran had multiple areas of hypopigmented 
macules around the proximal forearms and distal upper arms, 
around the neck, and upper chest and upper back.  At the time 
of the examination, there was no drainage, increased 
erythema, warmth, or crusting, although there was some mild 
crusting over the left upper extremity.  

In testimony at a hearing held before the undersigned Board 
member in June 2003, the veteran testified that his skin 
condition began in service and extended from the back of his 
head, down the jaw area to his chin, down the sides of his 
neck, his chest, down his back and both arms.  The Board 
notes that at the hearing, the undersigned Board member 
observed that the veteran had widespread rashes that covered 
his entire back leading under his arms and chest.  The 
veteran stated that he had been prescribed creams and 
medications for his condition, with no appreciable affect, 
and that the best solution was to avoid exposure to the sun.  
He testified that exposure to the sun caused the rash to 
raise, turn bright red, itch and hurt.  The veteran, his 
spouse and his brother all testified to the adverse social 
implications of the condition, including being subjected to 
stares by onlookers, not being able to participate in outdoor 
activities, drive a car without tinted windows, or go to his 
children's outdoor ball games.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002); now codified at 38 C.F.R. § 4.118.  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The veteran's tinea versicolor is rated as 10 percent 
disabling under Diagnostic Code 7806.  Pursuant to the former 
criteria, under that diagnostic code, a 10 percent evaluation 
was warranted where the skin disability was productive of 
exfoliation exudation or itching involving an exposed surface 
or extensive area.  A 30 percent rating required that the 
disability be manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required that the condition be manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.

The revised criteria provide that if the skin condition 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating provides 
requires 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; that systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.

In its role as fact finder, see Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), the Board finds that the veteran's reports regarding 
the severity of his skin disability and its manifestations, 
in his statements and testimony, to be very credible.  
Further, following a review of both the medical evidence of 
record and the veteran's assertions, and resolving all 
reasonable doubt in his favor, the Board finds that his 
service-connected skin disability warrants a 30 percent 
evaluation under both the former and the current criteria.

The medical evidence shows that the veteran's skin disability 
is productive of constant itching, ulcerations, swelling and 
maceration, and that these symptoms increase dramatically in 
severity after periods of exposure to the sun.  The evidence 
also indicates that the veteran suffers from marked 
disfigurement because of his condition.  In addition, the 
veteran's condition covers nearly all of his upper torso, 
including the back of his head, his jaw and chin, the sides 
of his neck, his chest, nearly his entire back, and both 
arms.  As such, the veteran's disability warrants a 30 
percent rating.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 30 percent evaluation reflects the 
highest degree of impairment shown since February 28, 2001, 
the effective date of the grant of service connection.  As 
such, the 30 percent evaluation should be effective since 
that time.  Therefore, there is no basis for staged rating in 
the present case.

The Board concludes, however, that an evaluation in excess of 
30 percent, under either the former regulations or the 
revised criteria, is not warranted.  The evidence does not 
show that the condition, although productive of ulcerations 
and crusting, is manifested by extensive exfoliation, and 
there is no indication in the record that it was productive 
of systemic or nervous manifestations.  Moreover, the 
evidence does not show, nor does the veteran contend, that 
the disability is exceptionally repugnant.  In addition, 
while extensive, there is no indication in the record that 
the veteran's condition extends over more than 40 percent of 
his entire body or more than 40 percent of exposed areas 
affected.  And there is no indication that the veteran 
required constant or near-constant systematic therapy such as 
corticosteriods or other immunosuppressive drugs during the 
past 12 months.  As such, an evaluation in excess of 30 
percent is not warranted.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that the veteran's skin 
disability has necessitated frequent, or indeed any, periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Service connection for tinnitus is granted.

2.  Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for tinea versicolor 
is granted.


REMAND

Also before the Board are the veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and a seizure disorder.  For the following reasons, these 
claims must be remanded to the RO for further development.

The veteran first requests that he be granted service 
connection for bilateral hearing loss.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran was afforded an audiometric 
examination in December 1985 that revealed hearing threshold 
levels, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
05
10
15
LEFT
10
05
15
20
15

Speech audiometry testing assessing the veteran's recognition 
ability was not performed.  

The veteran was afforded another audiometric examination in 
March 1987 that revealed hearing threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
45
LEFT
40
40
40
25
45

Again, no speech audiometry testing assessing the veteran's 
recognition ability was performed.  

Prior to discharge from service, the veteran was afforded a 
third audiometric examination in June 1989 that revealed 
hearing threshold levels, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
15
20
LEFT
20
05
15
20
15

No speech audiometry testing assessing the veteran's 
recognition ability was performed.

Finally, after discharge from service, the veteran was 
afforded a fee basis examination in May 2001.  The examiner 
found that the veteran had a four-frequency average hearing 
loss of 23 decibels bilaterally, that there was no evidence 
of a significant conductive lesion as air and bone conduction 
were essentially equal, and that the veteran's speech 
reception thresholds were 15 decibels right and 10 decibels 
left.  At 40 decibels above his speech reception thresholds, 
the veteran's Maryland CNC word list discrimination scores 
were 98 percent right and 96 percent left.  The examiner 
concluded that the veteran had very mild sensorial hearing 
loss bilaterally.

Based on the foregoing examinations, the RO found that the 
veteran did not meet the criteria for service connection for 
bilateral hearing loss.  The Board notes, however, that the 
May 2001 examination does not specifically address the 
criteria required to evaluate hearing loss for purposes of 
service connection set forth in 38 C.F.R. § 3.385.  
Specifically, the May 2001 evaluation did not set forth 
auditory levels in the frequencies 500, 1000, 2000, 3000, 
4000 Hertz for each ear.  The evaluation should also 
ascertain the veteran's speech recognition scores using the 
Maryland CNC Test.  38 C.F.R. § 3.385.  As such, the Board 
concludes that that this issue should be remanded to afford 
the veteran a contemporaneous VA examination to specifically 
address the criteria set forth in 38 U.S.C.A. § 3.385.  

The veteran also contends that he is entitled to service 
connection for a seizure disorder.  A review of the record 
indicates numerous instances of blackouts and dizziness 
suffered by the veteran in and after service, as testified to 
by the veteran, his spouse and brother, and contained in 
statements of various relatives and acquaintances, submitted 
by and on behalf of the veteran.  The record does not 
indicate, however, that the veteran was afforded a VA 
examination in connection with his claim.  In addition, the 
record shows that the veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA).  While the records related to the grant of these 
benefits are contained in the record, the supporting 
documentation related to these benefits have not been 
associated with the claims folder.  For these reasons, the 
Board finds that this claim as well should be remanded for 
further development.




In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issues of 
entitlement to service connection for 
bilateral hearing loss and for a seizure 
disorder, the RO should send the veteran 
and his representative, if any, a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for bilateral 
hearing loss and a seizure disorder.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded VA examination to determine the 
nature, extent and etiology of any 
hearing loss found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing, including an audiological 
evaluation, should be accomplished.  The 
examiner should specifically address the 
auditory thresholds in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz for each 
ear, and should address the veteran's 
speech recognition scores for each ear 
using the Maryland CNC Test.

In addition, based on the results of the 
audiological examination and a review of 
the claims folder, including the service 
medical records and post service medical 
records, the examiner is asked to address 
the following question:  

If the results of the of the 
veteran's audiometric testing for 
the right and/or left ear indicate 
any of the following: (i) the 
auditory threshold in any of the 
frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels 
or greater; or, (ii) the auditory 
thresholds for at least three of the 
frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels 
or greater; or, (iii) the speech 
recognition score using the Maryland 
CNC Test is less than 94, the 
examiner should offer an opinion as 
to whether it is at least as likely 
as not that the veteran's right and/ 
or left hearing loss disability was 
caused or had its onset during 
service.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a typewritten report.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded VA examination to determine the 
current nature and extent of any seizure 
disorder, including epilepsy, suffered by 
the veteran.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
seizure disorder found to be present.  If 
the examiner diagnoses the veteran as 
having a seizure disorder, including 
epilepsy, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran exhibited 
the initial manifestations of the 
condition during his period of military 
service or within one year of his 
discharge.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and for a seizure disorder, in light 
of all pertinent evidence and legal 
authority.

7.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




